El Juez Asociado Señor Aldeey,
emitió la opinión del tribunal,
Bautista Sánchez apela de una sentencia que lo condena por infracción de la ley prohibiendo portar armas, según quedó enmendada por la Ley No. 14 de 25 de junio de 1924 cuya sección tercera dice así:
“Toda persona que vendiere, permutare, gravare, donare o en-tregare cualquier arma de las expre'sadas en el artículo primero de esta Ley, a otra persona que carezca de autorización legal para por-tarla, incurrirá en pena de prisión de un mes a seis meses. Excep-tó anse las ventad que los comerciantes, debidamente autorizados al efecto, hicieren a otros comerciantes para la reventa.”
La prueba del fiscal y la del acusado están contestes en que el 27 de septiembre de 1928 Antonio Pérez Rivera llegó al establecimiento que tenía el apelante; que vió el cabo de un revólver que sobresalía, por debajo de unos libros en un aparador de la tienda; que Pérez Rivera solicitó del apelante que le permitiera ver ese revólver; que el apelante le contestó que estaba ocupado con sus clientes; que Pérez Rivera in-sistió en que le enseñara el arma y que entonces el apelante cogió el revólver, le quitó las cápsulas y se lo enseñó, cogién-dolo Pérez Rivera; y que estando el revólver en manos de Pérez Rivera se le escapó un tiro que hirió a otra persona.
Esos hechos no son constitutivos del delito por el cual ha sido condenado el apelante, pues el haber enseñado el revolver a Pérez Rivera y el haberlo éste cogido para exami-narlo no es la entrega castigada por la ley, porque no se verificó con la idea de pasar su posesión a Pérez Rivera, ni aun temporalmente. Lo qne la ley quiere castigar es el tras-paso de armas por venta, permuta, donación o entrega.
Por lo expuesto la sentencia apelada debe ser revocada.